EXHIBIT 10.1.1 COMMITMENT INCREASE AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT This COMMITMENT INCREASE AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of October 20, 2015, is entered into by and among (1)SYNAPTICS INCORPORATED, a Delaware corporation (the “Borrower”); (2)the Lenders (as defined in the Credit Agreement referred to below); and (3) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative Agent with respect to the following: A.The Borrower, Administrative Agent, the Swingline Lender, the Issuing Lender and the Lenders have previously entered into that certain Credit Agreement, dated as of September 30, 2014 (as in effect prior to the date hereof, the “Existing Credit Agreement” and as the same may be amended, restated, supplemented or otherwise modified and in effect from time to time, including, but not limited to, by this Agreement, the “Credit Agreement”).Capitalized terms are used in this Agreement as defined in the Credit Agreement, unless otherwise defined herein. B.The Borrower has elected to increase the Revolving Credit Commitments pursuant to Section 5.13 of the Existing Credit Agreement and each Lender has agreed to increase its Revolving Credit Commitment as set forth in Section 2 below.
